723 N.W.2d 208 (2006)
MARKHAM GENERAL INSURANCE COMPANY, Subrogee of All Makes Logistics, Ltd., Plaintiff-Appellant,
v.
Nathaniel Morris EVANS, Defendant-Appellee.
Docket No. 131101. COA No. 257284.
Supreme Court of Michigan.
November 13, 2006.
On order of the Court, the application for leave to appeal the March 23, 2006 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
MICHAEL F. CAVANAGH and MARILYN J. KELLY, JJ., concur in the denial of leave to appeal except that they would vacate that portion of the Court of Appeals judgment that erroneously equates the plaintiff's voluntary waiver of its policy's property damage coverage deductible with an acknowledgement that the deductible loss paid was "covered by insurance" within the meaning of MCL 500.3135(3)(e).